      Case 6:21-cv-00162-ADA-JCM Document 141-1 Filed 06/08/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 JENNILYN SALINAS, LINDSEY
 NGUYEN, DEANNA LORRAINE, et                              CIVIL ACTION NO: 6:21-CV-162
 al.

         Plaintiffs,

 v.

 NANCY PELOSI, MITCH
 McCONNELL, CHUCK SCHUMER,
 MARK ZUCKERBERG, et al.,

         Defendants.


                                               ORDER

        BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Jennifer A Huxoll, Counsel for Nebraska Governor Pete

Ricketts and Nebraska Secretary of State John Gale, and the Court, having reviewed the motion,

enters the following order:

        IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Jennifer A. Huxoll may appear on behalf of Nebraska Governor Pete Ricketts and Nebraska

Secretary of State John Gale in the above case.

        IT IS FURTHER ORDERED, that Local Court Rule AT-1(f)(2) authorizes the

collection of a $100.00 fee for each application for admission pro hac vice that is granted by the

Court, however Local Court Rule AT-1(g) further authorizes an exemption from payment of

this fee to all attorneys who are full-time judicial officers or attorneys with any federal, state or

other governmental entity. Because Counsel meets the requirement for exception from the $100
     Case 6:21-cv-00162-ADA-JCM Document 141-1 Filed 06/08/21 Page 2 of 2




fee, IT IS FURTHER ORDERED that no fee is required for the Applicant’s application for

admission pro hac vice.

       IT IS FURTHER ORDERED, pursuant to Administrative Policies and Procedures for

Electronic Filing, the attorney hereby admitted to practice pro hac vice in this case must register

for electronic filing with the Court within 10 days of this Order.

       SIGNED this _____ day of _______________, 2021.



                                              ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
